Title: James Madison to John Sergeant, 30 November 1833
From: Madison, James
To: Sergeant, John


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Novr. 30. 1833
                            
                        
                        J. Madison, with his best respects to Mr. Sergeant, thanks him for the Copy of his able and instructive
                            Address, to the Alumni Association of Nassau Hall, in Sepr. last.
                        
                            
                                
                            
                        
                    